ORDER
PER CURIAM.
It appearing that on September 29, 2003, in no. 01-SP-1451, Richardson v. Nationwide Mut. Ins. Co., 832 A.2d 752 (D.C.2003), this court voted to consider en banc the question certified to it by the United States Court of Appeals, and further vacated the answer to the certified question contained in the opinion of the division dated June 12, 2003, and it further appearing that the case has been settled and that no opinions relating to the certified question are required, it is therefore
ORDERED that the majority and dissenting opinions relating to the answer to the certified question, found at Richardson v. Nationwide Mut. Ins. Co., 826 A.2d 310 (D.C.2003) are hereby vacated. It is
*345FURTHER ORDERED that this matter is returned to the United States Court of Appeals for the District of Columbia Circuit that certified the question.